                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

DIARBRO L. WILLIAMS,

                                Plaintiff,

         v.                                               Case No. 20-cv-504-pp

SGT. HESTHEAVEN,
and NURSE MICHELLE,

                                Defendants.


       ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYING FILING FEE (DKT. NO. 2), GRANTING MOTION TO SCREEN
       COMPLAINT (DKT. NO. 15), GRANTING MOTION FOR EXPEDITED
         SCREENING OF COMPLAINT (DKT. NO. 19) AND SCREENING
                              COMPLAINT


        Plaintiff Diarbro L. Williams, an inmate at Green Bay Correctional

Institution who is representing himself, filed a complaint alleging that the

defendants violated his civil rights under 42 U.S.C. §1983. Dkt. No. 1. Because

it has taken the court some time to screen his complaint, he also has filed two

motions asking the court to expedite that process. Dkt. Nos. 15, 19. This order

resolves the plaintiff’s motion to proceed without prepaying the filing fee and

his motions to expedite screening and screens the complaint.

I.      Motion to Proceed without Prepaying the Filing Fee (Dkt. No. 2)

        The Prison Litigation Reform Act applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. That

law allows a court to let an incarcerated plaintiff proceed with his case without


                                             1



       Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 1 of 11 Document 20
prepaying the filing fee if he meets certain conditions. One of those conditions

is that the plaintiff must pay an initial partial filing fee. 28 U.S.C. §1915(b).

Generally, once the plaintiff pays the initial partial filing fee, the court may

allow the plaintiff to pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

      On March 30, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $0.52 by April 20, 2020. Dkt. No. 6. The court received

that fee on April 16, 2020. The court will grant the plaintiff’s motion for leave

to proceed without prepaying the filing fee and will allow him to pay the

remainder of the filing fee over time in the manner explained at the end of

this order.

II.    Screening the Complaint

      A.      Federal Screening Standard

      Under the Prison Litigation Reform Act (PLRA), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case


                                          2



      Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 2 of 11 Document 20
under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     Allegations in the Complaint

      The plaintiff alleges that on January 2, 2020, he went to the Racine


                                          3



     Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 3 of 11 Document 20
County Jail for court and was placed in holding cell #1 with two other inmates.

Dkt. No. 1 at 3. He says that a guy came into the same holding cell from off the

streets and asked Officer Teeling (not a defendant) if he could have a blanket,

but she said no. Id. So the guy kicked the cell door and “called her the B word,”

but the plaintiff says the guy didn’t present a threat of immediate harm to

himself or to others. Id. The plaintiff says the guy kept talking to Teeling,

asking why he couldn’t have a blanket, when “out of nowhere Defendant Sgt.

Hestheaven sprayed incapacitating agents under the door of the holding cell on

all the inmates around 7:48 p.m.” Id. The plaintiff says the officer sprayed the

inmates for no reason. Id. He says that Teeling, Officer McNeil and Officer

Yousdorf (not defendants) came into the holding cell with a taser drawn, while

the inmates were choking with their throats and eyes burning from the

incapacitating agents. Id. They put each inmate into handcuffs to shower and

see the nurse. Id. The plaintiff seems to indicate that the guy who wanted the

blanket was fully secured in his cell, was not presenting a threat of harm to

himself or others and “was unable to understand and comply with officers

order due to his mental illness.” Id.

      The plaintiff says that while he was seeing defendant Nurse Michelle, he

explained that he had a history of severe headaches and “falling out.” Id. at 4.

He says that he told Nurse Michelle that the incapacitating agents had

triggered his head to hurt really badly and that he was not feeling good. Id.

Nurse Michelle told the plaintiff to buy Tylenol off canteen, but he explained


                                         4



     Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 4 of 11 Document 20
that he couldn’t because he was only at the jail for court. Id. The plaintiff says

he told Nurse Michelle that he came from prison with sumatriptan, a

medication that helped with his headaches, and because it was after 8:00 p.m.

he asked if he could have some of that to help with the headaches. Id. The

plaintiff asserts that Nurse Michelle “just walked off without treating the

plaintiff.” Id.1

         The plaintiff seeks $450,000 in compensatory damages and $250,000 in

punitive damages. Id.

         C.    Analysis

         The plaintiff claims that Sgt. Hestheaven and Nurse Michelle violated

    his Eighth Amendment rights. The Eighth Amendment “protects prisoners

    from prison conditions that cause ‘the wanton and unnecessary infliction of

    pain.’” Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014) (quoting Rhodes v.

    Chapman, 452 U.S. 337, 347 (1981)), including infliction of pain that is

    “totally without penological justification,” Hope v. Pelzer, 536 U.S. 730, 737

    (2002); Lisle v. Wellborn, 933 F.3d 705, 716 (7th Cir. 2019).




1The plaintiff attached several documents relating to his attempts to timely file
an inmate grievance about this incident. Dkt. No. 1-1 at 1-7. He also attached
summonses, id. at 8-9, which he is not required to do—the court will take care
of serving the complaint once it is screened. Finally, he attached requests for
production of documents and interrogatories. Id. at 10-22. It is too early in the
case for “discovery”—the defendants have not yet been served. When the time
comes, the court will issue a scheduling order setting deadlines for completing
discovery and for filing motions. At that time, the plaintiff may serve his
discovery demands on the defendants. He should not file discovery demands
with the court.
                                           5



        Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 5 of 11 Document 20
     “Wanton and unnecessary infliction of pain” also includes “grossly

inadequate medical care,” Pyles, 771 F.3d at 409 (citing Estelle v. Gamble,

429 U.S. 97, 103-04 (1976)). To state an Eighth Amendment claim based on

inadequate medical care, the plaintiff must show (1) “that he suffers from an

objectively serious medical condition,” and (2) that defendants “knew about

his condition and the risk it posed, but disregarded that risk.” Id. (Citations

omitted). “A medical need is sufficiently serious if the plaintiff’s condition

‘has been diagnosed by a physician as mandating treatment or . . . is so

obvious that even a lay person would perceive the need for a doctor’s

attention.’” Roe v. Elyea, 631 F.3d 843 857 (7th Cir. 2011) (quoting Greeno v.

Daley, 414 F.3d 645, 653 (7th Cir. 2005)). The condition does not need to be

life-threatening to be serious; it need only be “a condition that would result

in further significant injury or unnecessary and wanton infliction of pain” if

not addressed. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

     A plaintiff must allege “that an official actually knew of and disregarded

a substantial risk of harm.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir.

2016) (Emphasis in the original). The plaintiff also must show more than

“mere negligence.” Id. The plaintiff must show that the prison official’s

choices “were so ‘significant a departure from accepted professional

standards or practices’ that it is questionable whether they actually

exercised professional judgment.” Stallings v. Liping Zhang, 607 F. Appx.

591, 593 (7th Cir. 2015) (quoting Pyles, 771 F.3d at 409).


                                         6



    Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 6 of 11 Document 20
     The plaintiff has stated a claim against both defendants. The plaintiff

alleges that by pepper-spraying the entire holding cell for no reason, Sgt.

Hestheaven wantonly and unnecessarily inflicted pain on the plaintiff

without any penological justification. The plaintiff may proceed on an Eighth

Amendment cruel and unusual punishment claim against Hestheavan.

     The plaintiff also alleges that the pepper-spray triggered his chronic

headaches, and that he had with him medication that helped those

headaches. For the purposes of screening, the court assumes that chronic,

severe headaches constitute an objectively serious medical condition. The

plaintiff alleges that Nurse Michelle knew about the headaches and the fact

that the plaintiff had a prescription for them, but deliberately disregarded

the pain and the fact that there was a way to treat it. A medical

professional’s failure to treat a condition can constitute deliberate

indifference in violation of the Eighth Amendment. See Gayton, 593 F.3d at

623-624 (reversing summary judgment in favor of a nurse who refused to

examine or treat a vomiting inmate). An official’s delay of necessary

treatment that aggravates a condition or needlessly prolongs a plaintiff’s pain

can constitute deliberate indifference in violation of the Eighth Amendment.

Gomez v. Randle, 680 F.3d 859, 865-66 (7th Cir. 2012). The plaintiff may

proceed on an Eighth Amendment deliberate indifference claim against

Nurse Michelle.




                                        7



    Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 7 of 11 Document 20
 III. Motions to Expedite Screening (Dkt. Nos. 15, 19)

       The plaintiff filed his complaint on March 30, 2020, and it has taken the

 court seven months to screen it. The court regrets the delay. By this order, it

 grants the plaintiff’s motions for screening, and hopes to get the case back on

 track.

 IV.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court GRANTS the plaintiff’s motion to screen the complaint. Dkt.

No. 15.

       The court GRANTS the plaintiff’s motion to expedite screening. Dkt. No.

19.

       The court ORDERS the U.S. Marshals Service to serve a copy of the

complaint and this order on defendants Sgt. Hestheaven and Nurse Michelle

under Federal Rule of Civil Procedure 4. Congress requires the U.S. Marshals

Service to charge for making or attempting such service. 28 U.S.C. §1921(a).

Although Congress requires the court to order service by the U.S. Marshals

Service, it has not made any provision for either the court or the U.S. Marshals

Service to waive these fees. The current fee for waiver-of-service packages is

$8.00 per item mailed. The full fee schedule is provided at 28 C.F.R.

§§0.114(a)(2), (a)(3). The U.S. Marshals Service will give the plaintiff information

on how to remit payment. The court is not involved in collection of the fee.

                                         8



       Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 8 of 11 Document 20
        The court ORDERS defendants Sgt. Hestheaven and Nurse Michelle to

file a responsive pleading to the complaint.

        The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $349.48 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

        The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

        The court will issue a separate order REFERRING this case to Magistrate

Judge William E. Duffin for pretrial proceedings.

        The court ORDERS that the parties may not begin discovery until after

the court issues a scheduling order setting deadlines for completing discovery

and filing dispositive motions.

        The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions2 must submit all correspondence and case filings to



2   The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
                                           9



       Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 9 of 11 Document 20
institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. The plaintiff’s failure to keep the court

advised of his address may result in the court dismissing this case without

further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner




Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                         10



     Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 10 of 11 Document 20
Litigants’ Common Questions,” which contains information that the plaintiff

may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin this 2nd day of November, 2020.

                                    BY THE COURT:


                                    ________________________________________
                                    HON. PAMELA PEPPER
                                    United States District Court Judge




                                       11



    Case 2:20-cv-00504-PP-WED Filed 11/02/20 Page 11 of 11 Document 20
